431 Pa. 283 (1968)
Bankes Estate.
Supreme Court of Pennsylvania.
Argued April 17, 1968.
July 1, 1968.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
Carolyn R. Just, with her Lee A. Jackson, Crombie J.D. Garrett, Mitchell Rogovin, Assistant Attorney General, and Bernard J. Brown, United States Attorney, *284 of the Washington, D.C. Bar, for United States of America, appellant.
Hervey B. Smith, with him Smith, Eves and Keller, for appellee.
OPINION PER CURIAM, July 1, 1968:
The record establishes that the United States of America was not a party in the declaratory judgment proceeding in the court below, and it did not intervene or consent to be sued.
Under all these facts and circumstances, it has no standing to take this appeal.
Appeal quashed, without prejudice to any rights the United States may have.
Each party to pay own costs.